UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6513



BEN FRANKLIN STATON,

                                            Plaintiff - Appellant,

          versus

JANET RENO; UNITED STATES DEPARTMENT        OF
JUSTICE; U.S. BUREAU OF INVESTIGATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-296-AM)


Submitted:   June 20, 1996                  Decided:   July 9, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Ben Franklin Staton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his complaint filed under 42 U.S.C. § 1983 (1988), but

construed by the district court as a habeas corpus petition under

28 U.S.C. § 2254 (1988). We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly,
we affirm on the reasoning of the district court. Staton v. Reno,
No. CA-96-296-AM (E.D. Va. Mar. 7, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2